DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., illuminated by a laser beam on an IC substrate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, Zhang clearly disclosing a spot processing by using a positioner to scan the process spot along a process trajectory to form a via (Para. 21, positioner can be used to steer the laser beam in a respective first scanning direction; such that the laser configured to form vias in a workpiece). Additionally, the arguments drawn to claim 2 and 15, and 16, Fig. 2 clearly depicts a spot processing (224) and process trajectory (222), showing a sequence of spot locations that are addressed with a plurality of laser pulses forming a via as further discussed in paragraph. 29 of Zhang.
Applicant argues Zhang does teaches “a maximum diameter of the vias is smaller than or equal to the first scanning range.” However, it logically follows that the via’s diameter cannot be greater than the extent of the scanning range, and therefore 
Applicant argues that the Office fails to establish that a galvometer is an art recognized alternative of a rotating polygon scanner. However, both instruments use angled reflection of the laser to move a beam along a trajectory, to select either one would arrive the user at a satisfactory device and a selection of either would be a recognized design choice as both instruments would be well known to the user at the time of the effective filing date for its particular use with lasers. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In re Williams, 36 F.2d 436, 438 (CCPA 1929)
Allowable Subject Matter
Claims 50 and 52-55 are allowed.
Claims 34-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restrictions
Newly submitted claims 51 and 56 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant originally elected without traverse the product drawn to claims 2, 15-27 on 09/03/2020; the elected invention goes into the particulars of said product: controller and its computing hardware i.e. a processor and computer memory, the method of new claims 51, 56 could be practiced by a separate laser apparatus not requiring processor execution of stored instructions in computer memory
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 51 and 56 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0036301 A1).
Re: Claim 2, Zhang discloses the claimed invention including an apparatus for laser-processing a workpiece (118) (Fig. 1), the apparatus, comprising:
a laser source (102) configured to generate a plurality of laser pulses (104) (Fig. 1, Para. 24, pulse laser);
a scan lens (114) arranged in a beam path along which the plurality of laser pulses are directable to the workpiece to thereby irradiate a process spot at the workpiece (Fig. 1, Para. 27, scanning lens);
a first positioner (110) including an acousto-optical deflector (AOD) system arranged along the optical path between the laser source and the scan lens, wherein the first positioner is operative to deflect the plurality of laser pulses relative to the workpiece scan lens to thereby position the process spot within a first scanning range associated with the first positioner (Para. 20, AOD system for a first scanning range)
a controller communicatively coupled to the first positioner and configured to control an operation of the first positioner (Para. 19, 64, controller for implementing operations) wherein the controller includes:
a processor configured to generate one or more control signals to which the first positioner is responsive (Para. 19, processor for executing signals to positioners); and
computer memory accessible by the processor, wherein the computer memory has instructions stored thereon which, when executed by the processor (Para. 64, memory with instructions for carrying out operation), cause the first positioner to scan the process spot along a process trajectory to form a via (118a) in the workpiece, wherein the process trajectory defines a sequence of spot locations to be addressed 
Re: Claim 15, Zhang discloses the claimed invention including capable of the sequence of spot locations comprises a plurality of groups of spot locations to be sequentially addressed, wherein spot locations within a group are arranged along a common scan line and wherein the process trajectory defines at least two straight scan lines that are parallel to one another (Fig. 2, Para. 21, 29, spot locations located along a common lines parallel/oblique to each other along x/y axis).
Re: Claim 16, Zhang discloses the claimed invention including capable of the sequence of spot locations comprises a plurality of groups of spot locations to be sequentially addressed, wherein spot locations within a group are arranged along a common scan line and wherein the process trajectory defines at least two straight scan lines that are oblique relative to one another (Fig. 2, Para. 21, 29, spot locations located along a common lines parallel/oblique to each other along x/y axis).
Re: Claim 17, Zhang discloses the claimed invention including capable of the sequence of spot locations comprises a plurality of groups of spot locations to be sequentially addressed, wherein spot locations within a group are arranged along a common scan line and wherein the process trajectory defines at least two scan lines that are parallel to one another (Fig. 2, Para. 21, 29, spot locations located along a common lines parallel/oblique to each other along x/y axis).
Re: Claim 18, Zhang discloses the claimed invention including capable of the sequence of spot locations comprises a plurality of groups of spot locations to be sequentially addressed, wherein spot locations within a group are arranged along a common scan line and wherein the process trajectory defines at least one scan line extending along an axis that intersects a boundary of the via at an angle in a range from 60° to 90° (Fig. 2, Para. 21, 29, spot locations located along a common lines parallel/oblique to each other along x/y axis)
Re: Claim 19, Zhang discloses the claimed invention including a second positioner (112) arranged along the optical path between the first positioner and the scan lens, wherein the second positioner is operative to deflect the plurality of laser pulses relative to the scan lens to thereby positioner the process spot within a second scanning range associated with the second positioner, wherein the second scanning range is larger than the first scanning range (Fig. 1, Para. 25, provides for a second scanning range).
Re: Claim 21, Zhang discloses the claimed invention including the computer memory has instructions stored thereon which, when executed by the processor, cause the second positioner to impart movement of the beam axis while the plurality of laser pulses are directed to the workpiece (Para. 64, processor and memory direct the operations of the device).
Re: Claim 22, Zhang discloses the claimed invention including the computer memory has instructions stored thereon which, when executed by the processor, cause the second positioner to impart movement of the beam axis while the first positioner 
Re: Claim 23, Zhang discloses the claimed invention including a third positioner (116) operative to impart movement of the workpiece relative to the scan lens within a third scanning range that is larger than the first scanning range (Fig. 1, Para. 27, x/y table moves workpiece).
Re: Claim 24, Zhang discloses the claimed invention including a third positioner (116) operative to impart movement of the scan lens relative to the workpiece within a third scanning range that is larger than the first scanning range (Fig. 1, Para. 27, x/y table moves workpiece).
Claims 20 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0036301 A1) as applied to claim 19 and 2 above, and further in view of Johnson (US Patent No. 7,019,891).
Re: Claim 20, Zhang discloses the claimed invention including the second positioner being a movable mirror system except for specifically being a galvanometer mirror system. However, Johnson discloses the particular use of a galvanometer mirror system for providing a scanning range (Col. 28, 40-51, a selection of various scanning systems may be chosen by the user, including galvanometer systems). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a galvanometer mirror system as taught by Johnson since Johnson states in column 28, lines 40-51 that such a modification is an art recognized alternatives for imparting beam scanning on a laser and the selection of any of these known alternatives to scan would be within the level of ordinary skill in the art 
Re: Claim 25-27, Zhang discloses the claimed invention including the laser source is configured to generate laser pulses having a wavelength as desired by the user (Para. 35, wavelength as set) except for specifying in the UV range, the visible green range, or the long-wavelength infrared (LWIR) range of the electromagnetic spectrum. However, Johnson discloses adjusting the laser source to generate a laser pulse with a wavelength from the UV range through the visible range and into the long-wavelength infrared (LWIR) range (Col. 11, lines 18-27, laser may utilize a wavelength from UV to visible to IR as deem fit for its intended purpose).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include varying laser wavelengths in the claimed ranges as taught by Johnson, since Johnson states in column 11, lines 39-46 that such a modification allows for a given laser operation, the overall “processing window,” which can be defined by variation tolerance in individual or sets of parameters (including laser output energy) that will not adversely affect the outcome of the product, can be relatively small. So, keeping the processing window large, or controlling the components that influence the processing window, and particularly the laser energy, can be very useful. Thus the degree of adjustability of the laser will increase the usefulness of the overall device as it will be able to work out a greater amount of workpieces. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zenou and Overbeck are cited disclosing laser system capable of relevant vaporization of workpiece.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754